AO 94 (Rev. 06/09) Commiunem to Another District

UNITED STATES DISTRICT COURT

for the
Northem District of California

 

United States of America )
v. )
Brian Edward Austin ) Case No. 5:18-mj-71715 MAG

)

) Charging District’s

Defendam ) Case No. 18-00192 JLS
COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the Centra| District of Ca|ifomia ,
(ifapplicable) Santa Ana division. The defendant may need an interpreter for this language:

 

 

The defendant: Cl will retain an attorney.

Ef is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance

IT lS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 12/06/2018 M>

Judge ’s signature

Nathanae| Cousins, United States ngistrate Judqe
Printed name and title

